Citation Nr: 1716213	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for lattice degeneration of both eyes with macular macroaneurysm and retinal exudates of the right eye (claimed as retinal tear of the right eye) for the period of the appeal from September 1, 2007 to March 21, 2016.  

2. Entitlement to rating in excess of 10 percent for diplopia and lattice degeneration of both eyes with macular macroaneurysm and retinal exudates of the right eye (claimed as retinal tear of the right eye) for the period of the appeal from March 22, 2016 to June 15, 2016.  

3. Entitlement to rating in excess of 40 percent for diplopia and lattice degeneration of both eyes with macular macroaneurysm and retinal exudates of the right eye (claimed as retinal tear of the right eye) for the period of the appeal from June 16, 2016.  

4. Entitlement to an initial rating in excess of 40 percent for tremors of the right upper extremity, as a manifestation of the service-connected Parkinson's disease with history of REM sleep behavior syndrome on a schedular basis and an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)..  

5. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, as a manifestation of the service-connected Parkinson's disease with history of REM sleep behavior syndrome on a schedular basis and an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).    

6. Entitlement to an effective date earlier than April 4, 2012, for the award of a 40 percent rating for the service-connected tremors of the right upper extremity, as a manifestation of the service-connected Parkinson's disease with history of REM sleep behavior syndrome.  

7. Entitlement to an effective date earlier than April 4, 2012, for the award of a 20 percent rating for the service-connected degenerative disc disease of the lumbar spine.  

8. Entitlement to special monthly compensation (SMC) based on the loss of use of the right hand.  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Ltd.



WITNESS AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 2007.  

Effective May 14, 2012, the Veteran is in receipt of a 100 percent schedular evaluation for service-connected disorders.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2014 rating decisions issued by the Agency of Original Jurisdiction (AOJ). In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a central office hearing. A transcript of the hearing has been associated with the electronic file.

In a January 2013 rating decision, the AOJ, in pertinent part, assigned a 30 percent  rating for the Veteran's service-connected tremors of the right upper extremity by analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8616, effective April 4, 2012.

In January 2014, the Board remanded the claims for increased ratings for the service-connected bilateral eye and lumbar spine disabilities for additional development. These issues have been returned to the Board for further appellate review.  

In a January 2014 decision, in pertinent part, the Board increased the disability rating for the Veteran's service-connected tremors of the right upper extremity to 40 percent disabling. Effectuating the Board decision in a June 2014 rating decision, the AOJ determined the effective date for the increased 40 percent rating for the tremors of the right upper extremities was April 4, 2012. 

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court). By order dated December 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacated the January 2014 Board decision to the extent that it denied entitlement to an initial rating in excess of 40 percent for the service-connected tremors of the right upper extremities, and remanded the case for compliance with the terms of the Joint Motion. In particular, the parties agreed that the Board erred in finding that VA fulfilled its duty to assist given that there were outstanding records of treatment from a VA medical facility that were potentially relevant evidence.  Further, the parties agreed that the Board failed to consider all potentially applicable provisions of law. The parties noted that the Veteran's tremors of the right upper extremities had been rated by analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8616 (ulnar nerve). However, the parties agreed that the Board did not consider or discuss whether an evaluation in excess of 40 percent might be allowed by rating the Veteran's tremors of the right upper extremities by analogy to Diagnostic Code 8615 (median nerve). 

In addition, the parties agreed that the Board did not consider whether the Veteran's claim for an increased rating for tremors of the right upper extremities should be referred for extraschedular consideration given the Veteran's description of his symptomatology and his testimony that his tremors of the right upper extremities prevented him from practicing as a family physician and required his move to administrative medicine. Finally, the parties agreed that the Board failed to consider or discuss whether the Veteran's tremors of the right upper extremities might warrant special monthly compensation (SMC) due to loss of use of the one hand

In October 2015, the Board remanded the claims for additional development consistent with the terms of the Joint Motion. The development has been completed and the appeal has been returned to the Board for further consideration. 

During the pendency of the appeal, a November 2016 rating decision increased the rating for the disability of the eyes from noncompensable to 10 percent effective March 22, 2016, and from 10 percent to 40 percent effective June 16, 2016. When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, as a manifestation of the service-connected Parkinson's disease on a schedular basis and an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The service-connected vision disability is shown to more nearly approximate a localized scar, atrophy, or irregularity of the retina with diminished image effective from September 1, 2007. 

2. The service-connected vision disability is shown to be manifested by diplopia central at 20 degrees with vision of the other eye 20/40 effective from April 4, 2012. 

3. Effective from June 16, 2016, the service-connected vision disability is manifested by constant diplopia at 21 to 30 degrees down; 31 to 40 degrees down, lateral and up; and, greater than 40 degrees down, lateral and up with impairment of the visual field with concentric contraction of the visual field to 60 degrees but not to 45 degrees, bilaterally demonstrated. 


4. Symptoms of the service-connected tremors of the right upper extremity more nearly approximate a functional impairment equivalent to severe incomplete paralysis of the median nerve.  

5. In a February 2008 rating decision, the RO granted service connection for Parkinson's disease and assigned a 30 percent evaluation effective on September 1, 2007 (the day following the Veteran's separation from service). The Veteran perfected a timely appeal of the 30 percent rating for the Parkinson's disease.

6. In a January 2013 rating decision, the RO, in pertinent part, assigned a separate 30 percent rating for tremor of the right upper extremity associated with Parkinson's disease effective on April 4, 2012.

7. Effectuating the Board's January 2014 decision, in a June 2014 rating decision an increased 40 percent rating for the tremor of the right upper extremity associated with Parkinson's disease was assigned effective April 4, 2012.

8. In a February 2008 rating decision, the RO granted service connection for degenerative disc disease (DDD) of the lumbar spine and assigned a 10 percent evaluation effective on September 1, 2007 (the day following the Veteran's separation from service). The Veteran did not appeal this rating decision.

9. In a June 2014 rating decision, an increased 20 percent rating for the DDD of the lumbar spine was assigned effective April 4, 2012.

10. The Veteran's right hand disability picture includes a functionality that is greater than what would be served with an amputation stump and associated prosthesis. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 10 percent rating, but no higher for the service-connected diplopia and lattice degeneration of both eye with macular macroaneurysm and retinal exudate of the right eye for the period from September 1, 2007 to April 3, 2012, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.77, 4.78, 4.84a including Diagnostic Code (DC) 6011, 6065, 6090 (2007).

2. The criteria for the assignment of a 30 percent rating, but no higher for the service-connected diplopia and lattice degeneration of both eye with macular macroaneurysm and retinal exudate of the right eye for the period from April 4, 2012 to June 15, 2016, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.77, 4.78, 4.84a including Diagnostic Code (DC) 6011, 6065, 6090 (2007).

3. The criteria for the assignment of a rating in excess of 40 percent for the service-connected diplopia and lattice degeneration of both eye with macular macroaneurysm and retinal exudate of the right eye for the period from June 16, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.77, 4.78, 4.84a including Diagnostic Code (DC) 6011, 6065, 6090 (2007).

4. The criteria for an increased rating of 50 percent, and no higher, for the Veteran's service-connected tremors of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Codes 8004, 8515, 8615 (2016).  

5. The criteria for an effective date of September 1, 2007, for the assignment of a 40 percent rating for tremor of the right upper extremity associated with Parkinson's disease are met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

6. The criteria for an effective date earlier than April 4, 2012, for the assignment of a 20 percent rating for degenerative disc disease of the lumbar spine disease are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

7. The criteria for SMC based on loss of use of the right hand have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in September 2007 and October 2015. The claims decided herein were last adjudicated in August 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was last remanded to the RO in October 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand, in pertinent part, directed that the AOJ obtain outstanding records of treatment, schedule the Veteran for VA examination to evaluate the severity of his eye disability and right upper extremity tremors and issue a statement of the case (SOC) regarding the effective date claims on appeal. Outstanding records of treatment were obtained, the Veteran underwent examination in March, May and June 2016 and the requested SOC was issued in August 2016. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Diplopia and Lattice Degeneration of the Eyes 

Effective on December 10, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the eye. 

Specifically, these amendments concern 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6092. To the extent that these amendments apply to applications for benefits received by VA on or after December 10, 2008, the new regulations do not apply in this case. 

In the appealed February 2008 rating decision, the RO granted service connection for lattice degeneration of both eyes with macular macroaneurysm and retinal exudate of the right eye and assigned a noncompensable rating effective September 1, 2007, pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6011, retina, localized scars, atrophy or irregularities. In August 2016, the RO assigned a 10 percent rating effective March 22, 2016. Effective June 16, 2016, service connection for diplopia as secondary to Parkinson's disease was granted and his diplopia was rated with his lattice degeneration of both eyes with macular macroaneurysm and retinal exudate of the right eye. A 40 percent rating was assigned effective June 16, 2016, pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6090-6065, diplopia (6090) and impairment of central visual acuity (6065). As higher schedular ratings for the bilateral eye disorder are possible prior and subsequent to March 22, 2016 and June 16, 2016, 2016, and the Veteran has not withdrawn the appeal, the claim remains pending. AB v. Brown, 6 Vet. App. 35 (1993).

Prior to August 2016, the Veteran's vision disability is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6011. Under DC 6011 in effect prior to December 10, 2008, a 10 percent rating is assigned for unilateral or bilateral centrally located localized scars, atrophy or irregularities of the retina with irregular, duplicated, enlarged or diminished image. 

Beginning August 2016, the Veteran's vision disability is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6090-6065. Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under DC 6090 in effect prior to December 10, 2008, ratings are based on the degree of diplopia and the equivalent visual acuity. The ratings are applicable to only one eye. A rating could not be assigned for both diplopia and decreased visual acuity or field of vision in the same eye. 38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2.

Under DC 6065 in effect prior to December 10, 2008, the visual disorder of the eye is rated based on basis of impairment of the central visual acuity. 

A 50 percent rating is assigned for anatomical loss of 1 eye and in the other eye 20/50. 

A 60 percent rating is assigned for anatomical loss of 1 eye and in the other eye 20/70 or 20/100. 

The September 2007 report of VA fee-basis examination reflects that the Veteran had a history of questionable retinal detachment with no treatment involved. He complained of redness and blurred vision. 
	
On examination, the best corrected visual acuity in each eye was that of 20/20. His visual fields were full with a relative scotoma, nasally in the right eye and full in the left eye. Fundus examination of periphery showed lattice degeneration, temporally in both eyes. Macular examination showed ring of hard exudates temporally in the right eye. Left eye was clear. Diagnoses were lattice degeneration, peripherally both eyes; macular macroaneurysm, temporally right eye; retinal exudates right eyes; chronic blepharitis both eyes and refractive error both eyes. 

The April 2012 report of VA fee-basis examination documents diagnoses of macroaneurysm of the right eye and bilateral cataracts. He reported that he developed double vision at near since 2011 that was correctable with reading eye glasses. 
	
On examination, the best corrected visual acuity in each eye was that of 20/40 or better. The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye. He had occasional diplopia at central 20 degrees that was correctable with standard spectacle correction. Fundus examination of periphery showed lattice degeneration in both eyes. Macular examination showed ring of laser scars in the superior arcade on the right; left eye was normal. The Veteran did not have a visual field defect (or a condition that may result in visual field defect). 

The March 2016 report of VA examination documents diagnoses of lattice degeneration, retinal tear, retinal exudates, retinal macroaneurysm of the right eye, and dry eye syndrome of both eyes. The Veteran complained of dry eyes for which he used artificial tears. He also complained of intermittent diplopia at near associated with his Parkinson's Disease. 
	
On examination, the best corrected visual acuity in each eye was that of 20/40 or better. The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye. He did not demonstrate evidence of diplopia. Fundus examination of periphery showed lattice degeneration in both eyes. Macular examination showed "1/2 DD" area of atrophy superior temporal portion of the macula on the right; left eye was normal. The Veteran had contraction of a visual field but did not have loss of a visual field. The examiner indicated that the Veteran's retinal tear status post laser repair of the right eye was responsible for his visual impairment. 

The June 2016 report of VA examination documents diagnoses of lattice degeneration, retinal tear, retinal exudates, retinal macroaneurysm of the right eye, and dry eye syndrome of both eyes. 
	
On examination, the best corrected visual acuity in each eye was that of 20/40 or better. The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye. He had constant diplopia at 21 to 30 degrees down; 31 to 40 degrees down, lateral and up; and, greater than 40 degrees down, lateral and up that was not correctable with standard spectacle correction. Fundus examination of periphery showed lattice degeneration in both eyes. Macular examination showed exudates superior on the right; left eye was normal. The Veteran did have a visual field defect (or a condition that may result in visual field defect); however, he did not have contraction of a visual field, loss of a visual field, scotoma or legal blindness. 

On visual field testing, demonstrated visual fields at the 8 principal meridians for the right eye was 76 (temporally), 67 (down temporally), 62 (down), 48 (down nasally), 48 (nasally), 46 (up nasally), 45 (up) and 59 (up temporally). Demonstrated visual fields at the 8 principal meridians for the left eye was 75 (temporally), 65 (down temporally), 64 (down), 52 (down nasally), 51 (nasally), 50 (up nasally), 50 (up) and 65 (up temporally).

The examiner explained that the Veteran had history of retinal break status post laser treatment that was not visually significant at this time. Additionally, the Veteran's diplopia was affecting his ability to read and view images away from primary position.

Here, the Board finds that the medical and lay evidence reflects that the Veteran's vision disability warrants increase to 10 percent rating effective September 1, 2007. 

The September 2007 VA examination reflects that the Veteran's vision disability resulted in blurred vision. Applying former DC 6011, a 10 percent rating is warranted because the Veteran's vision disability resulted in a diminished image. However, a rating in excess of 10 percent is not warranted because the Veteran's vision disability was not manifested by diplopia. 

Beginning April 4, 2012, the medical and lay evidence reflects that the Veteran's vision disability warrants increase to a 30 percent rating. The April 2012  report of VA examination documented that the Veteran had occasional diplopia at central 20 degrees and best corrected visual acuity in the other eye was  20/40 or better. Applying former DC 6090, the equivalent visual acuity for the Veteran's diplopia would be 5/200. DC 6074 provides that with vision in 1 eye of 5/200 and vision in the other eye 20/40, a 30 percent rating is warranted. Therefore, the Veteran's vision disability more closely resembled the criteria for a 30 percent rating effective April 4, 2012. An evaluation in excess of 30 percent is not warranted as vision in the other eye worse than 20/40 (with vision in the bad eye of 5/200) is not demonstrated. 

Effective June 16, 2016, an evaluation in excess of 40 percent is not warranted. Note 4 to DC 6090 provides that when diplopia exists in two individual and separate areas, of the same eye, the equivalent visual acuity will be taken one step worse, but no worse than 5/200. The June 2016 VA examination documents that the Veteran had constant diplopia at 21 to 30 degrees down (15/200); 31 to 40 degrees down, lateral and up (20/200). One step worse of 15/200 is 5/200. Impairment of the visual field with concentric contraction of the visual field to 60 degrees but not to 45 degrees bilaterally was demonstrated (June 2016 VA examination showed concentric contraction of the visual field of 57.3 for the right eye and 56.9 for the left eye). Impairment of the visual field to 60 degrees but not to 45 degrees is rated as 20/50. Vision in 1 eye of 5/200 with vision in the other eye of 20/50 warrants a 40 percent rating. Thus, from June 16, 2016, the 40 percent rating adequately contemplates the Veteran's vision disability.

The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for 10 and 30 percent ratings are met effective September 1, 2007 and April 4, 2012, respectively. However the preponderance of the evidence is against assignment of higher ratings during the applicable periods. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

Tremors of the Right Upper Extremity

The Veteran is right-handed - i.e., his right hand is his "major" extremity. The Veteran's service-connected tremors of the right upper extremities are currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8616, neuritis. This diagnostic code uses the criteria outlined under Diagnostic Code 8516 for rating of paralysis of the ulnar nerve in order to assign the appropriate disability evaluation. Under Diagnostic Code 8516, disability ratings of 10 percent, 30 percent and 40 percent are assignable for incomplete paralysis of the ulnar nerve of the major upper extremity, which is mild, moderate, or severe in degree, respectively. 38 C.F.R. § 4.124a, Diagnostic Code 8516. A 60 percent disability rating is assigned for complete paralysis; a "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspace and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

As the Veteran is right-handed (dominant), the major ratings apply to the right extremity and the minor ratings apply to the left extremity. The June 2007 Report of VA examination reflects that the Veteran had a two year history of progressive slowness of movement mainly in his right side associated with resting tremor and some slowness of gait and diminished arm swelling on the right side. He complained of increased difficulty with dressing (took 2-3 times longer), difficulty with buttoning buttons and slower writing and mild tremor in his writing. He displayed a moderate rest tremor in his right hand.

On examination, there was a mild tremor in his handwriting but no micrographia (i.e., there was no smallness in his handwriting and mild tremor in his copying. Rapid finger movements were slightly slowed on the right; however, purpose of movement such as buttoning of buttons was markedly slowed consistent with a moderate type of weakness or incapacity of fine motor movement in the right hand. There was also a moderate, considerable degree of rigidity in the right arm. At times a moderate resting tremor evolved in the right hand. Strength was intact in the large muscle groups of the arm and shoulder.

At the April 2012 VA fee-basis examination, the examiner indicated that the Veteran had tremors of the right upper extremity due to his Parkinson's disease, and characterized them as being severe.

On the May 2014 Parkinson's disease disability benefits questionnaire (DBQ), the examiner indicated that the Veteran had tremors of the right upper extremity due to his Parkinson's disease, and characterized them as being severe. The examiner also indicated that the Veteran had muscle rigidity and stiffness of the right upper extremity and characterized it as mild. The examiner commented that the Veteran's Parkinson's disease impacted his ability to work in that the Veteran, in pertinent part, had difficulty writing, using a mouse and holding objects due to tremors in his hands.

The March 2016 VA peripheral nerves examination documents that the Veteran experienced moderate intermittent pain, paresthesias/dysesthesias and numbness of the right upper extremity. Muscle strength testing of the right upper extremity was normal and the Veteran did not have muscle atrophy. Deep tendon reflex examination showed hypoactivity in the biceps and brachioradialis on the right. Sensory examination showed he had decreased sensation at the inner/outer forearm (C6/T1) and hand/fingers (C6-8). The examiner commented that the Veteran had a history of B cell lymphoma which required chemotherapy and the numbness and tingling with a decrease in light touch and in deep tendon reflexes in the right arm were likely residual effects of the chemotherapy not the Parkinson's tremor.

The corresponding March 2016 VA Parkinson's disease examination reflects that the Veteran was right hand dominant and had tremors of the right upper extremity due to his Parkinson's disease, characterized as being mild. The Veteran also had muscle rigidity and stiffness of the right upper extremity characterized as mild. The examiner indicated that the Veteran's Parkinson's disease did not impact the Veteran's ability to work. 

The May 2016 VA Parkinson's disease examination reflects that the Veteran was right hand dominant and had tremors of the right upper extremity due to his Parkinson's disease, characterized as being mild. The examiner indicated that the Veteran's Parkinson's disease did impact the Veteran's ability to work in that his disability was manifested by a slowed gait, increased fatigability and decreased fine motor control which made computer and mouse use difficult. 

In light of the Veteran's report of pain, paresthesias/dysesthesias and numbness of the right upper extremity, the Veteran's for tremors of the right upper extremity, as a manifestation of the service-connected Parkinson's disease more nearly approximates severe incomplete paralysis of the median nerve. Accordingly, a 50 percent rating is warranted for tremors of the right upper extremity, as a manifestation of the service-connected Parkinson's disease and to that extent, the appeal is granted.

Extra-schedular

The Board has considered whether referral for extraschedular evaluations is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

In this case, the symptomatology and impairment caused by the Veteran's vision impairment and right upper extremity tremors is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The rating criteria specifically contemplates impairment in central visual acuity and severity of the incomplete paralysis of the nerve as factors in the assessment of the appropriate rating for the visual disability and right upper extremity neurological disability. As the schedular rating criteria is adequate to rate the disability, there is no need to consider a referral for extraschedular considerations.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence does not suggest that any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Further, as noted, effective May 14, 2012, the Veteran is in receipt of a 100 percent schedular evaluation for service-connected disorders. Additionally, the Veteran is an employed physician in the area of administrative medicine; thus, the issue of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Effective Date 

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b). 




Tremors of the Right Upper Extremity Associated with Parkinson's Disease

The Veteran's claim for service connection for Parkinson's disease was received on April 16, 2007. In the appealed February 2008 rating decision, the RO, in pertinent part, granted service connection for Parkinson's disease and assigned a 30 percent rating effective September 1, 2007 (day following separation from service). 

A June 2007 Report of VA examination reflects that the Veteran had a two year history of  progressive slowness of movement mainly in his right side associated with resting tremor and some slowness of gait and diminished arm swelling on the right side. He was right-handed and had increased difficulty with dressing, taking two or three times longer. He demonstrated difficulty with buttoning buttons and his writing had become slower and there was mild tremor in his writing. At times there was a moderate rest tremor in his right hand and his hands will suddenly start to shake. 

On examination, there was a mild tremor in his handwriting but not micrographia (i.e., there was no smallness in his handwriting) and mild tremor in his copying. Rapid finger movements were slightly slowed on the right; however, purpose of movement such as buttoning of buttons was markedly slowed consistent with a moderate type of weakness or incapacity of fine motor movement in the right hand. There was also a moderate considerable degree of rigidity in the right arm, in pertinent part, consistent with Parkinson's disease. At times a moderate resting tremor evolved in the right hand, typical of Parkinson's tremor. Strength was intact in the large muscle groups of the arm and shoulder. 

There was a resting tremor noted as well as decreased arm swing on the right. Sensation was intact. "Alternating movements were moderately slow on the right side with a decompensation of movement, that is he turns from palm up to palm down, palm up to palm down but ultimately after five or six movements rolling his hand, he does not have the wide excursion to go up and over, up and over but rolls his hand, typical of Parkinson's disease." He required two to three times as long to get dressed, to button his buttons and tighten his belt as would normally be expected due to decreased coordination and fine motor movement associated with his moderate Parkinson's disease. 

The April 2012 Parkinson's disease disability benefits questionnaire (DBQ) reflects, in pertinent part, that the Veteran had severe tremor of his right upper extremity and moderate muscle rigidity and stiffness of his right upper extremity. Other documented motor manifestations of his Parkinson's disease included severe stooped posture, moderate balance impairment, moderate bradykinesia (slowed motion), moderate loss of automatic movements and moderate speech changes. The examiner commented that the Veteran's Parkinson's disease impacted his ability to work given that he had severe functional impairment due to tremors, weakness, rigidity and bradykinesia. 

Thereafter, in a January 2013 rating decision, the RO, in pertinent part, assigned a separate 30 percent rating for tremor of the right upper extremity associated with Parkinson's disease effective on April 4, 2012. Subsequently, effectuating the Board's January 2014 decision, in a June 2014 rating decision an increased 40 percent rating for the tremor of the right upper extremity associated with Parkinson's disease was assigned effective April 4, 2012. The Veteran appealed the effective date assigned for the increased 40 percent rating. 

The June 2007 VA examination demonstrates that he has slowed rapid finger movements on the right resulting in markedly slowed  purpose of movement (such as buttoning of buttons) consistent with a moderate type of weakness or incapacity of fine motor movement in the right hand. Additionally there was also a moderate/considerable degree of rigidity in the right arm consistent with Parkinson's disease. The April 2012 Parkinson's disease DBQ reflects that the Veteran had severe tremor of his right upper extremity and moderate muscle rigidity and stiffness of his right upper extremity. Based on the totality of this evidence, the Board increased the rating for the service-connected tremor of the right upper extremity associated with Parkinson's disease to 40 percent. Given the Veteran has continuously been prosecuting his claim since date of receipt of the claim, an effective date of September 1, 2007, for the assignment of the increased 40 percent rating is warranted. To that extent, the appeal is allowed.

DDD of the Lumbar Spine

The Veteran's claim for service connection for DDD of the lumbar spine was received on April 16, 2007. In the February 2008 rating decision, the RO, in pertinent part, granted service connection for DDD of the lumbar spine and assigned a 10 percent rating effective September 1, 2007 (day following separation from service). The Veteran did not appeal the rating assigned for his DDD of the lumbar spine.

The April 2012 Report of VA examination documents that a motor manifestation of the Veteran's Parkinson's disease included a severe stooped posture. In a March 2013 statement (recorded on a VA Form 9), the Veteran complained of chronic low back pain.

The Board remanded this claim on appeal in January 2014 for further examination to evaluate the severity of the lumbar spine disability. The April 2014 Report of VA examination documents that range of motion of the lumbar spine was a follows: forward flexion to 50 degrees (with objective evidence of painful motion at 40 degrees); extension to 20 degrees (with objective evidence of painful motion at 10 degrees); lateral flexion to 10 degrees, bilaterally (with objective evidence of painful motion at 10 degrees); lateral rotation to 10 degrees, bilaterally (with objective evidence of painful motion at 10 degrees). There was no additional limitation in range of motion following repetitive use testing.   

Service connection for DDD of the lumbar spine was granted in a February 2008 rating decision and a 10 percent rating was assigned effective September 1, 2007 (day following separation from service). The Veteran did not file a timely appeal of this rating. The April 2012 Report of VA examination documents a worsening of the Veteran's lumbar spine disability. The March 2013 complaint of chronic low back pain is accepted as a claim for an increased rating for the service-connected DDD of the lumbar spine and in January 2014, the Board remanded the claim for VA examination to evaluate the severity of the disability. Thereafter, the April 2014 Report of VA examination confirms an increase in disability. 

Thus, the earliest date as of which it is ascertainable that an increase in disability had occurred is April 4, 2012. The Veteran's claim for increase was received within one year of this date (March 2013). Therefore, an effective date earlier than April 4, 2012, for the assignment of the increased 20 percent rating is not warranted.  

SMC - Loss of Use of the Right Hand

SMC may be paid when there is demonstrated loss of use of the hand. The term "loss of use of a hand or foot" is defined by VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance." 38 C.F.R. § 3.350 (a)(2)(i). 

The determination regarding loss of use will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 3.350 (a)(2)(i). 

38 C.F.R. § 3.350  (a)(2)(i) provides examples of loss of use as follows: extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more. While not an exhaustive description, these examples are the type of injury/disease residual which will constitute loss of use of the hand or foot involved for the purposes of entitlement to adaptive automotive equipment. 38 C.F.R. § 3.350 (a)(2)(i)(a). 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350 (a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand. It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. See 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In October 2015, pursuant to the Joint Motion, the Board remanded the claim for SMC due to loss of use of the one hand based on the Veteran's allegations of a more severe disability picture associated with his tremors of the right upper extremity. 

The March 2016 Report of VA peripheral nerves conditions examination documents that the Veteran experienced moderate intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness in his right upper extremity. Muscle strength testing showed normal muscle strength in the upper extremity and the Veteran did not have muscle atrophy. Reflex examination showed hypoactive reflexes on the right in the biceps and brachioradialis. Sensory examination showed decreased sensation for light touch in the inner/outer forearm (C6/T1) and the hands/fingers (C6-8) of the right upper extremity. The examiner indicated there was not functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis due to the tremors of the right upper extremity. In addition, the Veteran had a history of B cell lymphoma for which he had undergone chemotherapy. The examiner remarked that that the numbness and tingling with a decrease in light touch and in deep tendon reflexes in the right arm were likely residual effects of the chemotherapy and not the Parkinson's tremor.

The March 2016 Report of VA Parkinson's disease examination reflects the Veteran's report that as early as 2000 he was having symptoms consistent with Parkinson's disease, including right upper extremity tremor and stiffness. He reported that he could not type, hold a glass or do small repetitive tasks with his right hand. However, he was prescribed Sinemet and had the dosage adjusted over time with good results. He demonstrated a mild right upper extremity tremor and a mild right upper extremity muscle rigidity and stiffness associated with his Parkinson's disease. 

The May 2016 Report of VA Parkinson's disease examination documents the physician's remark that on the basis of the current examination, the Veteran does not have functional loss of the right hand such that a prosthesis would serve equally well.

Based on the above, loss of use of the right hand does not exist in this case. While the Veteran does have mild tremors and muscle rigidity and stiffness in the right upper extremity, it does not rise to the level of loss of use. In the March 2016 VA peripheral nerves condition examination and May 2016 VA Parkinson's disease examination, the examiners concluded that the Veteran did not have functional loss of the right hand/upper extremity such that a prosthesis would serve equally well. 

The Veteran, a physician, is certainly competent to opine as to whether he has loss of use of the right hand attributable to his service-connected Parkinson's disease. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Further, he was competent to report the history of his symptomatology, namely that when the symptomatology initially onset, he could not type, hold a glass or do small repetitive tasks with his right hand. However, he was prescribed Sinemet and had the dosage adjusted over time with good results. In short, the more probative evidence establishes that the Veteran does not have functional loss of the right hand such that a prosthesis would serve equally well (See May 2016 Report of VA examination).  

The claim of entitlement to SMC for the loss of use of the right hand must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating of 10 percent, but no higher for the service-connected diplopia and lattice degeneration of both eyes with macular macroaneurysm and retinal exudates of the right eye for the period from September 1, 2007 to April 3, 2012 is granted.

An increased rating of 30 percent, but no higher for the service-connected diplopia and lattice degeneration of both eyes with macular macroaneurysm and retinal exudates of the right eye for the period from April 4, 2012 to June 15, 2016 is granted.

A rating in excess of 40 percent, for the service-connected diplopia and lattice degeneration of both eyes with macular macroaneurysm and retinal exudates of the right eye for the period from June 16, 2016 is denied.

An increased rating of 50 percent, but no higher for the service-connected tremors of the right upper extremity is granted. 

An effective date of September 1, 2007, for the assignment of a 40 percent rating for tremor of the right upper extremity associated with Parkinson's disease is granted.

An effective date earlier than April 4, 2012, for the award of a 20 percent rating for the service-connected degenerative disc disease of the lumbar spine is denied.  

SMC based on the loss of use of the right hand is denied.   



REMAND

The Veteran underwent a VA examination for his lumbar spine disability in April 2014. However, the Court held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. 

The final sentence of 38 C.F.R. § 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In review of the April 2014 VA examination report, it is unclear whether the VA examiner tested the lumbar spine disability for pain on both active and passive motion, and in both weight-bearing and non-weight-bearing conditions. Thus, a remand is required for a new examination.

Additionally, the issue of an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer supra. 

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this instance, the Veteran alleges that the schedular rating for the lumbar spine disability is inadequate and does not adequately reflect the degree of social and industrial impairment he experiences as a result of this service-connected lumbar spine disability.    

Based on the evidence of record indicating interference with employment among other limitations imposed by the service-connected degenerative disc disease of the lumbar spine, referral of this matter to the appropriate VA official is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to assist in determining the nature and severity of the lumbar spine disability. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not feasible, he or she should provide a detailed explanation for why testing could not be accomplished. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's lumbar spine disability; however, his or her attention is drawn to the following:

*VA examination report of June 2007 

*VA examination report of April 2014

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2. The RO must refer the question of whether extraschedular ratings for the degenerative disc disease of the lumbar spine is warranted to the VA's Under Secretary for Benefits or the VA's Director of the Compensation Service for appropriate consideration and any action deemed necessary.

3. After completing all indicated development, readjudicate the claims remaining on appeal in light of all of the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


